This suit originated in the court below by the filing of a bill to foreclose a mortgage. Final decree of foreclosure appears to have been signed by the Chancellor on January 8th, 1932. The property was advertised for sale and sold on February 1st, 1932, by Special Master named in the decree. The final decree wag filed and recorded in the office of the Clerk of the Circuit Court on the 1st day of February, 1932. On February 18, 1932, an order was made confirming the sale. Appeal was entered on March 14th, 1932. This appeal is from the final decree of January 8th, filed and recorded February 1st, and from the order of confirmation of February 18th.
There were ten assignments of error but the only error insisted upon is that the final decree had not become effective *Page 355 
at the time that the Master advertised the property for sale and that, therefore, the advertisement of the property by the Master was without authority of law and that as the property was sold by the Master on the same day that the final decree was filed and became effective, the order confirming the sale was, and is erroneous. Other assignments of error not having been argued, are deemed to have been abandoned.
The order confirming the sale must be reversed upon authority of the opinion and judgment of this Court in the case of Scott v. National City Bank of Tampa et al., 98 Fla., 908,124 So. 810.
It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, and BROWN, J. J., concur.